DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 07/27/2022 is acknowledged.
Claim 1 allowable. Claims 4-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups I and III, as set forth in the Office action mailed on 05/27/2022, is hereby withdrawn and claims 4-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference character has been used to designate different parts:
A. 212 used to designate switches in Fig. 1E and PH 24 waveform in Fig. 2E
B. 220 used to designate the start of Tcyc 218 in Fig. 2E and 2G and voltage reference generator in Fig. 2F
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
A. 210 in Figures 1E-1F first mentioned in paragraph [0034]. Note: 210 is also used as PH 124 waveform in Fig. 2E and discussed in paragraph [00123].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
A. 218 in Figs. 1E-1F
B. 322b in Fig. 1I-1J
C. 220, and 218 in Fig. 2E, 2G
D. 424 in Fig. 4A and 6
E. 442, and 444 in Fig. 4B
F. 530, 532, 534, 536, and 538 in Fig. 5
G. 708, 724, 726, 730, 734, 736, and 740 in Fig. 7
H. 806, and 814 in Fig. 8A-8B
I. 810, and 813 in Figs. 8C-1-8C-3
 J. 815 in Fig. 8C-4
K. 860, 862, and 864 in Fig. 8D
L. 911 in Fig. 9, 9A-2
M. 974 in Fig. 9B-3
N. 996, and 998 in Fig. 9E
O. 1008A, and 1008B in Fig. 10
P. 1106, 1112, and 1116 in Fig. 11
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
A. In paragraph [00150] line 1, “Figure 9F” should read “Figure 9E” instead.
Claim Objections
Claims 1-8 and 13-14 are objected to because of the following:
A. In claim 1 line 27, “phage” should read “phase” instead. Claims 1-8 inherit the same deficiency as claim 1 by reason of dependence.
B. In claim 4 line 3, examiner suggest defining what Vint is for better clarity. Further, spelling out or defining what “VCM” is in line 6 for better clarity. Claims 5-7 inherit the same deficiency as claim 4 by reason of dependence.
C. In claims 13 lines 2-3, “the A sign bit and the B sign bits” should read “the ‘a’ sign bit and the ‘b’ sign bit” instead. Claim 14 recites a similar limitation and is objected to for the same reason.
Appropriate correction is required.

Claim Interpretation
Claim 9 recites “charging a multiplier capacitor in each multiplier to a sign voltage provided by the sign voltage source during a first clock phase PH1 if a corresponding bit an is 1; and clearing a charge from the multiplier capacitor if bn is 0 during third clock phase PH3”. The recited step are contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (MPEP 2111.04(II)). Claim 13 recites “where the sign voltage generator provides the value VrefP if the A sign bit and B sign bits are either both positive or both negative” which is also a contingent limitation. Claim 14 recites “where the sign voltage generator provides the value VrefN if the A sign bit and B sign bits are different values” which is also a contingent limitation.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "bn" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “a value bit bn of the B matrix” in lines 9-10 for antecedent basis. For purposes of examination bn is interpreted as a unique value bit of the B matrix. Claims 10-15 inherit the same deficiency as claim 9 by reason of dependence.
Claim 12 recites “the PEs” in line 2. It is unclear what these term antecedently refers to. Examiner suggests spelling out what PEs stand for. For purposes of examination “the PEs” is interpreted as the processing elements”.
Claim 13 recites “the sign voltage generator” in lines 1-2, and “the value VrefP” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests reciting “the sign voltage source” and “a value VrefP” instead respectively. For purposes of examiner the sign voltage generator is interpreted as the sign voltage source and the value VrefP is interpreted as a value VrefP.
Claim 14 recites “the sign voltage generator” in lines 1-2, and “the value VrefN” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests reciting “the sign voltage source” and “a value VrefN” instead respectively. For purposes of examiner the sign voltage generator is interpreted as the sign voltage source and the value VrefN is interpreted as a value VrefN.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten to overcome the claim objections discussed above. Claims 9-15 would be allowable if rewritten to overcome the 35 U.S.C.112(b) rejection and claim objection discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is directed to a product multiplier for multiplying a 1xm A matrix with an mxm B matrix to form a dot product, each element of the A matrix and each element of the B matrix comprising a sign bit and value bits, the dot product multiplier comprising: a clock generator providing four non-overlapping phases of clock per clock cycle, the four phases being PH1, PH2, PH3, PH4; a plurality of processing elements arranged in said m columns and said m rows, each processing element receiving an 'a' element of the A matrix and a 'b' element of the B matrix and generating a processing element output; each processing element comprising: a sign voltage source providing a sign voltage which is a positive voltage for positive multiplication results and a comparatively negative voltage for negative multiplication results based on a sign bit of the 'a' element and sign bit of the 'b' element; a bit multiplier for each particular 'a' element value bit an and each 'b' element value bit bn, each bit multiplier having an output, the bit multiplier comprising: a capacitor having a capacitance Cref*2n, the capacitor initialized to the sign voltage during a first clock phase PH1 if an=1, and initialized to 0V if an=0; the bit multiplier coupling the capacitor to capacitors of other bit multipliers during the second clock phase PH2; the bit multiplier zeroing the charge on the capacitor if bn=0 on a third clock phase PH3; the bit multiplier coupling the capacitor of the bit multiplier to the processing element output during the fourth phase PH4; each of them columns having an accumulator, the accumulator receiving a transferred charge from the bit multiplier outputs in a respective column during the fourth phase PH4; each accumulator converting the transferred charge to a digital value indicating a dot product value for an associated column. Claim 9 is directed to a process for forming dot products of a 1xm A matrix with an mxm B matrix, the process operative on an m column and m row array of processing elements, the A matrix having 'a' elements and the B matrix having ‘b’ elements, each 'a' element and each 'b' element comprising a sign bit and n value bits, each processing element comprising a sign voltage source and a plurality n of multipliers, each multiplier operative on a unique value bit an of a value of the A matrix and a value bit of the B matrix, the process comprising: charging a multiplier capacitor in each multiplier to a sign voltage provided by the sign voltage source during a first clock phase PH1 if a corresponding bit an is 1; sharing capacitor charge across all multiplier capacitors during a second clock phase PH2; clearing a charge from the multiplier capacitor if bn is 0 during third clock phase PH3; connecting all processing element multiplier capacitors of each column together and converting the charge of each column to a digital output value during a fourth clock phase PH4.
Oshima et al. (US-PGPUB 2019/0392298 A1) is the closest prior art found. Oshima discloses a neural network circuit comprising a plurality of digital to analog (D/A) converters 11 for converting digital inputs to analog voltages, a plurality of analog to digital multipliers 12 for multiplying the analog voltages output of the D/A converter with weights represented as digital signals, a plurality of switches 13 connecting the output of the multipliers when turned on, a switch 15 for discharging a wiring capacitance 16 to zero when turned on and while switches 13 are turned off. The multipliers 12 include a plurality of bit multipliers each comprising a capacitor. Furthermore, Oshima discloses several configuration of the analog-to-digital multipliers, and in one configuration the analog-to-digital multipliers enables multiplication of a signed voltage and a signed weight (Fig. 7). The multipliers include a differential circuit configuration where the input analog voltage Vin is a voltage difference of a positive input voltage Vinp and a negative input voltage Vinn. The input switches are clocked based  on the sign of the weight and a clock signal. A first portion of the multiplication occurs while the clock signal is at a high voltage, and the second portion occurs while the clock signal is at a low voltage. However, Oshima does not explicitly teach or suggest a clock generator providing four non-overlapping phases of clock per clock cycle, the four phases being PH1, PH2, PH3, PH4; the capacitor initialized to the sign voltage during a first clock phase PH1 if an=1, and initialized to 0V if an=0; the bit multiplier coupling the capacitor to capacitors of other bit multipliers during the second clock phase PH2; the bit multiplier zeroing the charge on the capacitor if bn=0 on a third clock phase PH3; the bit multiplier coupling the capacitor of the bit multiplier to the processing element output during the fourth phase PH4 as recited in claim 1. Further, Oshima does not explicitly teach or suggest charging a multiplier capacitor in each multiplier to a sign voltage provided by the sign voltage source during a first clock phase PH1 if a corresponding bit an is 1; sharing capacitor charge across all multiplier capacitors during a second clock phase PH2; clearing a charge from the multiplier capacitor if bn is 0 during third clock phase PH3; connecting all processing element multiplier capacitors of each column together and converting the charge of each column to a digital output value during a fourth clock phase PH4 as recited in claim 9.
Cronie (US Patent No. 9,069,995 B1) discloses a multiply accumulate (MAC) circuit that can be used to implement as vector matrix multipliers. The MAC circuit includes a plurality of bit multipliers each comprising a capacitor. Furthermore, Cronie discloses a configuration for multiplying signed inputs (Fig. 6 ). The configuration includes a XOR gate receiving the sign bit connected to the capacitor. During the time that the clock signal is low, the value of the sign bit determines the voltage of the capacitor. Once the clock signal goes high, the XOR output switches either from high to low or low to high depending on the input bits that are high based on the sign bit. However, Cronie does not explicitly teach or suggest a clock generator providing four non-overlapping phases of clock per clock cycle, the four phases being PH1, PH2, PH3, PH4; the capacitor initialized to the sign voltage during a first clock phase PH1 if an=1, and initialized to 0V if an=0; the bit multiplier coupling the capacitor to capacitors of other bit multipliers during the second clock phase PH2; the bit multiplier zeroing the charge on the capacitor if bn=0 on a third clock phase PH3; the bit multiplier coupling the capacitor of the bit multiplier to the processing element output during the fourth phase PH4 as recited in claim 1. Further, Cronie does not explicitly teach or suggest charging a multiplier capacitor in each multiplier to a sign voltage provided by the sign voltage source during a first clock phase PH1 if a corresponding bit an is 1; sharing capacitor charge across all multiplier capacitors during a second clock phase PH2; clearing a charge from the multiplier capacitor if bn is 0 during third clock phase PH3; connecting all processing element multiplier capacitors of each column together and converting the charge of each column to a digital output value during a fourth clock phase PH4 as recited in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Youssefi (US Patent No. 10,417,460 B1) discloses a vector-matrix multiplier comprising a plurality of processing elements, each processing element comprising a plurality of bit multipliers each comprising a capacitor. 
Pan et al. (US-PGPUB 2010/0225419 A1) related to a switched-capacitor circuit for performing multiply accumulate operations and a method of operating the circuit. The circuit is operated in four non-overlapping phases per clock cycle. Each clock cycle includes a read phase (within phase 0), a charge sharing phase (within phase 1), a write phase (within phase 2), and a reset phase (within phase 3). In each phase control signals are asserted which toggles different switches within the circuit on and off. 
Kumar et al (US-PGPUB 2022/0013155 A1) related to a switched-capacitor circuit for performing multiplication and accumulation. Further, Kumar discloses a four-phase process. In a first clock phase Ph_inx, the input and sign (e.g., positive or negative) of the product of the input and weight is programmed into capacitors. In a second clock phase Ph_shr1, charge is shared between all of the capacitors. In the third clock phase Ph_inw, voltages are sampled on the capacitors depending on the weight. In a fourth clock phase Ph_shr2, charge is shared between all the capacitors by connecting bottom plates of the capacitors to ground and disconnecting the top plate from the reference voltage. Kumar is filed after the effective filing date of the present application and is not considered as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767.




/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182